Proceeding pursuant to CPLR article 78 to review a determination of the respondent, dated April 26, 1977, which discharged the petitioner from his position. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. Under the circumstances, we do not find the petitioner’s dismissal to be so disproportionate to the offense or the risk of harm to the respondent or the public "' "as to be shocking to one’s sense of fairness”.’ ” (See Matter of Pell v Board of Educ., 34 NY2d 222, 233, 234; see, also, Matter of Kutchera v New York City Tr. Auth., 37 NY2d 732.) Titone, J. P., Suozzi, Lazer and Cohalan, JJ., concur.